Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127981                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 127981
                                                                    COA: 247714
                                                                    Wayne CC: 02-001628-01
  EDWARD LEE BELL,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 14, 2004
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. Though we
  conclude in this case that the reinstruction of the jury in counsel’s presence cured the
  prejudice presumed to result from substantive communications with the jury in counsel’s
  absence, People v France, 436 Mich 138, 143 (1990), the trial judge is reminded to
  adhere to MCR 6.414(A) in the future.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           p1012                                                               Clerk